IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30847
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AARON AUGUSTUS, also known as
ERIC AUGUSTUS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                          USDC No. 96-CR-9
                        - - - - - - - - - -
                         November 24, 1997

Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant Aaron Augustus appeals his sentence for his guilty

plea conviction for various drug-related crimes and his jury

conviction for carrying a firearm during a drug trafficking

offense.   Augustus argues that the district court erred in

denying him a three-level reduction for acceptance of

responsibility based on his falsely denying possession of a

firearm.   To support his argument, Augustus contends that various

sections of the U.S. Sentencing Guidelines implicitly prohibit


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-30847
                                -2-

the district court from considering any relevant conduct related

to his 18 U.S.C. § 924(c)(1) for purposes of determining whether

he accepted responsibility for his drug convictions.   Augustus’s

arguments are unpersuasive.   Because Augustus did not object to

the denial of reduction for acceptance of responsibility on the

foregoing grounds, we review for plain error.    See United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc)(citing

United States v. Olano, 507 U.S. 725, 731-37 ( 1993 )), cert.

denied, 513 U.S. 1196 (1995).

     Inasmuch as Augustus’s denial that he was responsible for

the two kilograms of cocaine seized by Texas authorities would

solely support the district court’s determination that he was not

entitled to a reduction for acceptance of responsibility the

district court did not commit plain error.    Further, because the

law is not clear regarding whether the district court may

consider acts giving rise to a 18 U.S.C. § 924(c)(1) conviction

as relevant conduct for purposes of denying a downward adjustment

for acceptance of responsibility on a drug trafficking

conviction, “any error on the part of the trial court could not

be plain.”   See Calverley, 37 F.3d at 165.

     AFFIRMED.